Citation Nr: 1540765	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-21 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Whether the reduction of the rating for the service-connected posttraumatic stress disorder (PTSD) from 100 to 30 percent as of October 1, 2011, was appropriate.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that, in May 2014, the Veteran was awarded a temporary 100 percent rating for PTSD effective February 25, 2013 due to hospitalization for this disability.  An evaluation of 30 percent was also assigned effective June 1, 2013.


FINDINGS OF FACT

1. At the time of its reduction to 30 percent on October 1, 2011, the 100 percent rating for the service-connected PTSD had been in effect since March 15, 2006, so for over 5 years.

2. In December 2009, the RO had notified the Veteran of this proposed reduction in the rating for this PTSD, which included apprising him that he had 60 days to submit evidence contesting this intended action and to have hearing on the matter.

3. The evidence used to reduce the rating for this disability from 100 to 30 percent included the results of two VA compensation examinations, but neither of which showed permanent  (sustained and material) improvement in this disability that would be maintained under the ordinary conditions of life and work.


CONCLUSION OF LAW

The RO satisfied the procedural due process requirements governing the proposed reduction in the rating for this disability, and in eventually implementing this reduction, but the reduction was unwarranted; therefore the prior rating for PTSD must be reinstated retroactively effective as of October 1, 2011, the date it was reduced.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.327, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regulations pertaining to reductions in disability ratings provide that, where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payment currently being made, a rating action proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  The regulation also provides that, with respect to other disabilities that are likely to improve, e.g., those for evaluations have been in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

In this particular case at hand, a September 2006 rating decision increased the disability rating for PTSD from 10 percent to 100 percent retroactively effective from March 15, 2006.  This rating decision also informed the Veteran that this was a temporary rating that would be subject to future examinations.

In October 2009, VA notified the Veteran that he would be scheduled for a VA examination.  Thereafter, the RO issued a December 2009 rating decision proposing to reduce the Veteran's PTSD to 10 percent due to his failure to report to a scheduled VA examination in November 2009.  The Veteran contacted the RO after receiving the notification of the proposed reduction stating that he had not received notice of the VA examination.  Accordingly, the Veteran was sent another notification letter in March 2010 that he would be scheduled for another VA examination, which was conducted in May 2010 (mistakenly referred to as May 2011 in the notice).

Subsequently, a July 2011 rating decision decreased the Veteran's rating for PTSD to 10 percent effective October 1, 2011.  The Veteran timely filed a notice of disagreement (NOD) and was issued a statement of the case (SOC) in June 2012.  He also had another VA examination in October 2011.  The RO then issued another rating decision in June 2012 increasing the rating for PTSD from 10 percent to 30 percent effective October 1, 2011.  Accordingly, all procedural requirements for reductions in ratings under 38 C.F.R. § 3.105 were satisfied.

As the Board finds that all procedural due process requirements were satisfied with respect to the reduction in the rating, the question then becomes whether the evidence of record provided a viable basis for the rating reduction in light of the criteria set forth in 38 C.F.R. § 3.344(a) and (b) .

The 100 percent rating for this PTSD was assigned by applying the criteria set forth in VA's Rating Schedule. Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under38 C.F.R. § 4.130 , Diagnostic Code 9411, which provides for a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities. 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

At his September 2006 VA examination, the basis for the granting of 100 percent for his PTSD, the Veteran reported getting depressed from time to time, but felt his mood was stable.  He stated that he became irritable and agitated.  He also struggled with anxiety, especially in places where there were large crowds.  The Veteran described having intrusive thoughts, sleeplessness and hypervigilance.  He stated, however, that he had good relationships with his mother, son, granddaughter, and former daughter-in-law, who were the source of support for him.  He reported that he had a hard time trusting people who would not be able to relate to his military experiences.  Although he had attempted suicide in the past, he denied any recent attempts.  He did still have suicidal thoughts, but no current intent or plans.  The Veteran further reported that he assaulted his former supervisor.  While he denied use of alcohol, he admitted that he occasionally used marijuana to fall asleep.

On mental status examination, he had clear spontaneous speech, a flattened affect and his mood was good.  He was oriented to person, time and place.  His thought process was described as racing, illogical, flight of ideas with evidence of tangentiality.  The Veteran also reported having some paranoid ideations, which he stated were getting better.  He had good insight, but poor judgment.  He did not have inappropriate behavior, obsessive/ritualistic behavior or homicidal thoughts.  The Veteran had impaired short term memory, but no evidence of long-tern memory impairment.  He was assigned a GAF score of 48, indicating serious symptoms of PTSD.  The examiner opined that the Veteran's PTSD symptoms showed total occupational and social impairment.

At the May 2010 VA examination, the Veteran stated that he lived with his son, who was very supportive of him.  He commented that he did not care about having a significant other in his life.  He stated that he played cards on the computer with his son and also had a great relationship with his granddaughter, who also lived with them.  It was noted that he previously had worked in sales, but was currently unemployed.

On mental status examination, the Veteran appeared clean and was oriented to person, time and place.  His psychomotor activity and speech were unremarkable.  His affect was appropriate and his attitude towards examiner was cooperative and friendly.  His mood was good and his attention was intact.  The Veteran's thought process and content were unremarkable.   The examiner noted that the Veteran understood the outcome of his behavior and understood that he had a problem.  He denied hallucinations, delusions, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal thoughts or homicidal thoughts.  There was no history of suicide attempts.  The Veteran's impulse control was good.  There was evidence of sleep impairment indicative of an erratic sleep pattern.  The Veteran's memory was normal.  The examiner noted that there were no symptoms present of persistent re-experiencing the traumatic event, but that the Veteran did have persistent symptoms of increased arousal with difficulty falling or staying asleep. He stated that the Veteran's symptoms were chronic.  His GAF score was 80.  The examiner commented that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.

Further, as already mentioned above, the Veteran had a VA examination in October 2011.  The Veteran reported that he was easily irritated and had poor motivation to work.  He reported that his quick temper was a concern for him, as was his hypervigilance.  He stated that he slept with a gun under his pillow and had frequent flashbacks.  The examiner noted that the Veteran's description of these flashbacks were more in line with distressing memories.  The Veteran had a good relationship with his son, granddaughter and several friends.  The Veteran stated that he played cards with his son nearly every day and that he watched movies at home and/or in theatres.  The Veteran also reported that he has had three psychiatric hospitalizations, all in the 1980's and 1990's.  He, however, stated that he had not had mental health treatment since his evaluation in 2010.  He reported wishing to be involved in treatment for PTSD.  The Veteran stated that he obtained a card to smoke medical marijuana.  He reported that he had smoked marijuana daily for the past 40 years.  He stated that he used to drink regularly, but no longer drank heavily.  He denied recent substance abuse treatment.  

The examiner observed that the Veteran endorsed symptoms of a depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events and a flattened affect.  The Veteran score on the Mississippi Scale for Combat-Related PTSD (MISS) was 123, which the examiner commented was suggestive of clinically significant symptoms of PTSD.  He explained that the Veteran's score exceeded the suggested cutoff of 107, and approached the mean score of veterans with PTSD (130, with a standard deviation of 18), placing his score in the mild to moderate range of PTSD. The Veteran had a score of 6 on the AUDIT-C, indicating a positive screen for problematic alcohol use over the past year.  On the Beck Depression Inventory-2 (BDI2), his score of 23 was reflective of a moderate level of depressive symptoms.  His score of 23 on the Beck Anxiety Index (BAI) was reflective of a moderate to severe level of anxiety symptoms.  The Veteran was also administered the MMPI-2, a structured, objectively-scored measure of personality and psychopathology.  The examiner stated that the Veteran's responses gave no indication of symptom minimization, symptom exaggeration, or random responding.  The Veteran's mean profile elevation was 69.6, which suggested a mild to moderate level of distress and psychopathology.  Examination of his clinical and restructured clinical and restructured clinical scales provided a description of his personality and psychopathology.  The examiner explained that individuals with similar scores as the Veteran lacked normal positive emotional responsiveness.  He commented that they are often described as socially disengaged and anhedonic.  The examiner continued by saying these individuals often lack a sense of self-confidence and tend to be socially avoidant.  He further commented that other indices suggested probable diffuse health complaints and malaise.  The examiner stated that while these complaints were excessive for healthy people, they probably were within expectations for the Veteran, given his poor health status.  In addition, the examiner observed that the other indices suggested that the Veteran was easily angered and quickly became impatient with others.  He concluded that the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity.

Comparing the results of the September 2006 VA examination with his more recent May 2010 and October 2011 VA examination does not support the conclusion that there has been improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  All of these VA examinations show that the Veteran had good relationships with his son, mother, and granddaughter.  The September 2006 and October 2011 VA examinations both reflect that the Veteran had memory loss and a flattened affect while the May 2010 VA examination, instead, showed that he had a normal memory and his affect was appropriate.  Importantly, even the result of the May 2010 VA examination is contradictory to the October 2011 VA examination.  The May 2010 VA examination seemingly does not incorporate any of the Veteran's complaints or the symptomatology of his PTSD.  The October 2011 VA examination, however, overall demonstrates that the Veteran had clinically significant symptoms of PTSD.

Thus, since the medical and other evidence fails to demonstrate actual improvement in his PTSD, the reduction in rating for this disability was unwarranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, and DC 9411.  Consequently, restoration of the prior 100 percent rating is in order as of October 1, 2011, the date this rating was reduced to the lesser 30-percent level.


ORDER

The claim for restoration of the 100 percent rating for the service-connected PTSD as of October 1, 2011, is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


